Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20170063304).
As to claim 1, Ko is directed to a solar cell module (PV system, abstract and Figures 4 and 7) comprising:
A plurality of strings (array 10) each including a plurality of solar cells and a plurality of wiring members, and in which adjacent solar cells are connected in series by the wiring member (0041 series or parallel); and
A terminal box including terminal portions to which output wiring extends from at least one of the strings is electrically connected (junction box, 120); wherein 
The box comprises: 
An output line which electrically connects the plurality of terminal portions and a DC to AC current conversion device (inverter) provided outside the module (30; paragraph 0066); 
A plurality of bypass diodes electrically connected to the plurality of terminal potions and electrically connected in parallel with the strings (124; paragraph 0034; paragraphs 0004-0005); 
A detector which detects a temperature of at least one of the diodes (temperature sensors; abstract); 
A process which output ID information and detects information to an external device through the output line (controller; 0006 0029); 
A housing which houses the terminal portions and bypass diodes (Figure 4).

However, it would have been within purview of a skilled artisan at the time the invention was filed to select a desired distance for these parameters with a reasonable expectation of success given the desired design parameters and a desire to lower manufacture costs.
Regarding claim 2, the reference teaches the ID information including ID information of the detector or module (paragraph 0032-0033).
Regarding claim 3, the reference teaches a plurality of detectors (0034; temperature sensor unit) and fails to teach the shortest distance among distances between the process and diodes being longer than a shortest distance among distances between detectors.
However, it would have been within purview of a skilled artisan at the time the invention was filed to select a desired distance for these parameters with a reasonable expectation of success given the desired design parameters and a desire to lower manufacture costs.
Regarding claim 4, the prior art doesn’t explicitly teach the process being on an outer surface f the housing.  However, a skilled artisan would readily appreciate that the processor is either on an outer surface or an inner surface of the housing (KSR rationale (e ).
Regarding claim 5, the prior art teaches an opening into which the output wiring member is inserted being formed on the box and the processor being at a side opposite the diodes with the opening therebetween (configuration shown in Figure 4).
Regarding claim 6, the prior art teaches the terminal box including a shielding wall between the processor and diodes (shown in configuration of Figure 4 where shielding wall is between 120 and other components).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                       /SHANNON M GARDNER/Primary Examiner, Art Unit 1726